     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 1 of 47




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


KENNA MYLES, as Personal Representative of
the Estate of ANTHONY SPENCER, JR., and
on behalf of survivors, Kenna Myles, and Anthony
Spencer, Sr.,

      Plaintiff,
                                             Case No.: 4:21-cv-00087-AW-MAF

v.
FLORIDA DEPARTMENT OF CORRECTIONS,
MARK INCH, in his official capacity as Secretary,
TONY BARFIELD and JOHN DOES 1-5, individually
and CENTURION OF FLORIDA, LLC,
a health services Corporation

     Defendants.
____________________________________________/
                   Amended Complaint and Demand for Jury Trial

      Plaintiff, KENNA MYLES, as Personal Representative of the ESTATE OF

ANTHONY SPENCER, JR., and on behalf of survivors, by and through his

undersigned counsel hereby sues the Defendants, FLORIDA DEPARTMENT OF

CORRECTIONS, MARK INCH, in his official capacity as Secretary, TONY

BARFIELD, in his individual capacity, JOHN DOES 1-5, and CENTURION OF

FLORIDA, LLC, and alleges:



                                    Page 1 of 47
      Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 2 of 47




                              Jurisdiction and Venue

1. This is an action for damages above the jurisdiction requirements of this Court.

2. This Court has jurisdiction over the federal law claims raised pursuant to

   Article V, Section 5(b) of the Florida Constitution.

3. Venue is proper in this Court as one or more defendants are found in this

   county.

 4.   All conditions precedent to the filing of this action have either been performed

      or waived, including notice to the Defendants as required under § 768.28,

      Florida Statutes.

                                      Parties

5. Plaintiff, Kenna Myles, sues as Personal Representative of the Estate of Anthony

   Spencer, Jr., an inmate in the custody of the Florida Department of Corrections

   housed at Apalachee Correctional Institution East Unit located in Sneads Florida,

   a correctional institution operated by the Florida Department of Corrections, on

   behalf of the Estate and Survivors Kenna Myles, mother, and Anthony Spencer,

   Sr., father, of the Decedent.

6. On or about November 25, 2020, Plaintiff, Kenna Myles was appointed as the

   Personal Representative of the Estate.




                                     Page 2 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 3 of 47




7. At all times material hereto, Defendant Florida Department of Corrections has

   been a subdivision of the State of Florida under §768.28, Florida Statutes which

   governs state prisons in Florida and is headquartered in Tallahassee, Florida.


8. At all times material to this action, Defendant MARK INCH is currently

   Secretary of the Department of Corrections, sued in his official capacity.


9. Upon information and belief, at all times material to this action the Defendant

   TONY BARFIELD was Warden of Apalachee Correctional Institution. He is

   sued in his individual capacity. All of Defendant Barfield’s actions or omissions

   were taken under color of state law.


10.At all times material to this action, Defendant CENTURION OF FLORIDA,

   LLC., (“Centurion”) was a health services corporation contracting with the

   Florida Department of Corrections to provide comprehensive medical services to

   inmates housed at Apalachee Correctional Institution.




11.At all times material to this action, JOHN DOES 1-5 were individual persons

   who were agents or employees of the Florida Department of Corrections, who

   committed acts that violated the legal rights of Plaintiff’s decedent, contributing

   to his suffering and/or death.


                                     Page 3 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 4 of 47




                         Florida Department of Corrections


12.At all times material to this action, the state of Florida ran the Department of

   Corrections (DOC) as the prison system for the State.

13.At all times material to this action, one of the prisons the Florida Department of

   Corrections ran was Apalachee Correctional Institution.

14.At all times material to this action, and for years prior to the date of the subject

   incident, FDOC, including its employees were under investigation for inmate-

   on-staff violence, prisoner-on-prisoner violence and inmate possession of

   contraband leading to hundreds inmate deaths.

15.At all times material to this action, FDOC knew that the increase in inmate-on-

   staff violence, prisoner-on-prisoner violence and inmate possession of

   contraband leading to hundreds inmate deaths was the result of inadequate

   supervision and understaffing.

16.At all times material to this action, FDOC was investigated for failing to have or

   implement policies designed to protect the life and safety of inmates.

17.At all times material to this action, FDOC had a policy and practice of

   intentionally showing a callous disregard for the life and safety of inmates under

   its supervision.




                                     Page 4 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 5 of 47




18.At all times material to this action, FDOC had a policy and practice of not

   accurately reporting inmate deaths and/or sabotaging investigations to hide the

   true extent of the problems facing FDOC.

19.An FDOC audit in 2015 found the agency was “chronically understaffed,” and

   said addressing the problem would require “a significant commitment of

   attention and resources and the fortitude to make tough decisions.”

20.Florida’s legislature sanctioned a study that found the FDOC was in need of 734

   more guards to adequately staff state prisons; rather than fully address the issue,

   though, lawmakers funded only 215 of the vacancies.

21.Auditors with the National Institute of Corrections also found the FDOC in

   violation of its own requirement to declare a “staffing emergency” when

   vacancies become so numerous, they threaten safe operations.

                            Common Allegations of Fact


 12. At all times material to this action, Anthony Spencer, Jr. was an adult citizen

      of the United States of America residing in Sneads, Florida, entitled to

      exercise all of the rights and privileges provided by the Constitutions of the

      State of Florida and the United States of America.




                                     Page 5 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 6 of 47




 13. On or about September 12, 2018 Decedent Anthony Spencer, Jr. was

      incarcerated at Apalachee Correctional Institution in Sneads, Florida awaiting

      his release from prison in 2023.


14.Mr. Spencer was housed in a dormitory with other prisoners.


15.Apalachee Correctional Institution has been a leader in forms of inmate-on-

   inmate assault.


16.Upon information and belief, Mr. Spencer was walking the hall of a dormitory,

   when at some point, he was cornered by multiple inmates, brutally attacked by

   the inmates and was fatally injured as a result of stab wounds to the chest.


17.On or about September 12, 2018, Decedent, Anthony Spencer, Jr., was brutally

   attacked by another inmate due to the correctional facility being understaffed and

   as a result of the lack of policies and procedures and security in place to protect

   the inmates.

18.Upon information and belief, Decedent Anthony Spencer, Jr., was attacked with

   a weapon, what many believe to have been a shank, at approximately 10:59 a.m.

19.Upon information and belief, the assistant warden, the warden and other

   correctional officers did not notify medical staff or attempt to assist Mr. Spencer.

20.Upon information and belief, at least thirty minutes had passed before medical

   staff attempted to acknowledge the life-threatening injuries of Mr. Spencer.
                                     Page 6 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 7 of 47




21.Upon information and belief, Mr. Spencer’s life could have been saved, but

   medical staff to not make any attempts until long after being notified by the

   FDOC staff members.

22.Upon information and belief, Mr. Spencer was pronounced nearly three hours

   after the subject incident occurred.

23.Mr. Spencer’s attackers would not have been able to fatally injure Mr. Spencer

   except for constitutional violations by prison officials, including medical

   officials.

24.At all times material to this action, Apalachee Correctional Institution East Unit

   housed over 1,100 adult male inmates.

25.At all times material to this action, the subject dorm wing where the incident took

   place was situated such that inmates cannot be properly monitored from the

   nearest station.

26.Upon information and belief, the physical set up makes it more important to

   properly categorize and/or organize inmates who are deemed dangerous to keep

   them separate from other inmates.

27.Upon information and belief, everyone, including the warden and correctional

   officers, knew which inmates were dangerous and posed a life-threatening risk to

   other inmates.




                                     Page 7 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 8 of 47




28.Upon information and belief, everyone, including the warden and correctional

   officers, knew

29.Upon information and belief, the warden and correctional officers knew that the

   Deceased was going to be physically attacked and killed.

30.Upon information and belief, FDOC staff and Centurion staff did not call 911

   until it was too late

31.Upon information and belief, when the incident occurred, other inmates screamed

   and were banging and making attempts to summons help for Mr. Spencer.

32.Despite the banging and screaming, no guard or officer came to the assistance of

   Mr. Spencer form what is believed to be at least 30 minutes.

33.When someone finally arrived, the medical staff failed and/or refused to provide

   any emergency medical assistance to Mr. Spencer despite finding him on the

   floor unresponsive and in obvious distress.

34.Upon information and belief, Mr. Spencer was life in obvious distress for more

   than 30 additional minutes before more medical staff arrived to the scene.

35.It was obvious Mr. Spencer was in immediate need of emergency care and the

   medical staff failed or refused to provide any emergency medical treatment to

   Mr. Spencer.

36.Video evidence supports the lack of responsiveness from the medical staff

   showing that once the staff arrived at the scene, the staff did not direct their

                                    Page 8 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 9 of 47




   attention Decedent Mr. Spencer and although it was clear to any lay person the

   emergency medical attention was needed.


37.At all times material to this action, prison employees lacked training in safety and

   security protocols. Additionally, security checks were not timely performed.

38.At all times material, the conditions of the time of Mr. Spencer’s fatal injury were

   out of compliance with written policies and training.

39.Upon information and belief, officers did not come to Mr. Spencer’s aid in a

   timely manner although they were aware that he was suffering from a serious

   medical condition.

40.Upon information and belief, when medical staff were notified of the serious

   condition of Mr. Spencer and they did not respond in a timely manner.

41.Upon information and belief, medical staff failed to respond on an emergency

   basis.

42.Upon information and belief, lifesaving protocols were not initiated in a timely

   manner by the medical staff.

43.Upon information and belief, there was a lack of responsiveness from the medical

   staff to assist with the treatment of Decedent after the attack and stabbing.

44.At all times material to this action, Apalachee Correctional Institution was

   seriously understaffed.



                                     Page 9 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 10 of 47




45.The Florida Department of Corrections is the third largest state prison system in

   the country, with a current budget of $2.4 billion.

46.Inmate housing and security decisions are supposed to be made by FDOC’s who

   held supervisory roles, as well as security and classification officers.

47.Upon information and belief, it is believed that discovery will reveal that during

   the relevant period of time, all Defendants knew that FDOC did not have a

   sufficient inmate classification policy; they did no have a sufficient safety and

   protection policy; they did not have sufficient security checks; and they did not

   have sufficient security training.

48.Correctional institutions are divided into seven levels of security, ranging from

   minimum custody facilities to maximum custody facilities.

49.Inmate homicides have been a systemic issue according to statistics compiled by

   the Florida Department of Corrections. From the period of 2011 to 2014, there

   have been a total of 32 inmate deaths that were determined to be homicides by

   the Medical Examiner.


50.Pursuant to the FDOC Inmate Mortality Rate, there were 15 deaths that occurred

   prior to the death of Anthony Spencer, Jr. that occurred at Apalachee Correctional

   Institution (East Unit) from 2015 to 2018.

51.The facts of these deaths were such that the Florida Department of Corrections,

   through its employees, agents, and policymakers and supervisors knew that use

                                        Page 10 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 11 of 47




   of inmate violence, inmate harassment, and/or excessive violence against inmates

   was occurring and correctional officers, staff and supervisors were culpable in

   inmate deaths and other violations of the laws and constitution of the United

   States.


52.Thus, the Florida Department of Corrections knew that there was a serious need

   for more staff, better training of correctional officers, and better policies and

   procedures regarding the safety and security of inmates at Apalachee

   Correctional Institution and at other correctional facilities in the state of Florida.


53.The Florida Department of Corrections knew that there was a serious need for

   more security and protection of inmates, more security checks, and better policies

   and procedures regarding the safety and security of inmates at Apalachee

   Correctional Institution and at other correctional facilities in the state of Florida.


54.Had FDOC implemented appropriate policies and procedures regarding the

   protection, security checks, and safety and security of inmates, Decedent,

   Anthony Spencer’s life could have been saved.


55.Had there been a policy for appropriate medical kits, equipment and devices to

   be placed in each dorm, Decedent, Anthony Spencer’s life could have been saved.




                                      Page 11 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 12 of 47




56.Defendants cooperated in a policy to short-staff corrections security positions

   such that there was not a full, adequate and or competent staff in the prison

   dormitories, including the Apalachee Correctional Facility on the day of the

   incident.


57.Upon information and belief, Centurion ignored the treatment of the Decedent.


58.Decedent had multiple visible contusions and life-threatening wounds; Centurion

   should have immediately called 921 to advise of a life-threatening medical

   emergency and it did not.


59.Defendants, FDOC and Centurion cooperated in a policy to short-staff medical

   personnel positions such that there was not a fully, adequate and or competent

   medical staff at the prison facilities, including Apalachee Correctional Institution

   on the day of the incident.


60.Short-staffing positions was a method by which the Department created pools of

   money which they could use for other purposes by converting payroll funds.

61.Because the Department cut so many correctional officers, security systems at

   Apalachee Correctional Institution were dangerously low and instances of

   violence increased.




                                     Page 12 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 13 of 47




62.Prior to the subject incident, the Defendants allowed inmates to travel freely

   throughout the correctional facility when in fact, the inmates were not authorized

   to do so.


63.The Defendants knew about the unauthorized visits of inmates and did nothing

   about it.


64.Defendant FDOC cooperated in a policy to permit, facilitate, ratify, condone,

   inmate-on-inmate assaults and batteries and were deliberately indifferent to

   known risks of the life, health and safety of the inmates; therefore, it failed to

   discourage constitutional violations perpetrated by its correctional officers and

   investigators.


65.Defendant Barfield cooperated in a policy to permit, facilitate, ratify, condone,

   inmate-on-inmate assaults and batteries and were deliberately indifferent to

   known risks of the life, health and safety of the inmates; therefore, he failed to

   discourage constitutional violations perpetrated by its correctional officers and

   investigators.


66.Defendant Inch cooperated in a policy to permit, facilitate, ratify, condone,

   inmate-on-inmate assaults and batteries and were deliberately indifferent to

   known risks of the life, health and safety of the inmates; therefore, he failed to



                                    Page 13 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 14 of 47




   discourage constitutional violations perpetrated by its correctional officers and

   investigators.


67.Prior to the incident complained of, the Defendant FDOC cooperated in a policy

   to permit, facilitate, ratify, condone the concealing or covering up suspicious

   circumstances surrounding inmate violence and deaths; therefore, it failed to

   discourage constitutional violations perpetrated by its correctional officers and

   investigators.


68.Prior to the incident complained of, the Defendant Barfield cooperated in a policy

   to permit, facilitate, ratify, condone the concealing or covering up suspicious

   circumstances surrounding inmate violence and deaths; therefore, he failed to

   discourage constitutional violations perpetrated by its correctional officers.


69.Prior to the incident complained of, the Defendant Inch cooperated in a policy to

   permit, facilitate, ratify, condone the concealing or covering up suspicious

   circumstances surrounding inmate violence and deaths; therefore, he failed to

   discourage constitutional violations perpetrated by its correctional officers.


70.Defendant FDOC cooperated in custom or a policy to permit, facilitate, ratify,

   and condone the practice of failing to conduct effective investigations and/or

   conduct investigations in good faith in regard to inmate deaths; therefore, it failed

   to discourage constitutional violations perpetrated by its correctional officers.
                                     Page 14 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 15 of 47




71.Defendant Barfield cooperated in custom or a policy to permit, facilitate, ratify,

   and condone the practice of failing to conduct effective investigations and/or

   conduct investigations in good faith in regard to inmate deaths; therefore, he

   failed to discourage constitutional violations perpetrated by its correctional

   officers.


72.Defendant Inch cooperated in custom or a policy to permit, facilitate, ratify, and

   condone the practice of failing to conduct effective investigations and/or conduct

   investigations in good faith in regard to inmate deaths; therefore, he failed to

   discourage constitutional violations perpetrated by its correctional officers.


73.Defendant FDOC cooperated in custom or a policy to permit, facilitate, ratify,

   and condone the practice of destroying evidence or failing to preserve evidence

   in regard to inmate deaths; therefore, it failed to discourage constitutional

   violations perpetrated by its correctional officers.


74.Defendant Barfield cooperated in custom or a policy to permit, facilitate, ratify,

   and condone the practice of destroying evidence or failing to preserve evidence

   in regard to inmate deaths; therefore, he failed to discourage constitutional

   violations perpetrated by its correctional officers.


75.Defendant Inch cooperated in custom or a policy to permit, facilitate, ratify, and

   condone the practice of destroying evidence or failing to preserve evidence in
                                     Page 15 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 16 of 47




   regard to inmate deaths; therefore, he failed to discourage constitutional

   violations perpetrated by its correctional officers.


76.Defendant FDOC cooperated in custom or a policy to permit, facilitate, ratify,

   and condone the practice of failing to supervise inmates despite being on or

   having notice of imminent violence ensuing against inmates; therefore, it failed

   to discourage constitutional violations perpetrated by its correctional officers.


77.Defendant Barfield cooperated in custom or a policy to permit, facilitate, ratify,

   and condone the practice of failing to supervise inmates despite being on or

   having notice of imminent violence ensuing against inmates; therefore, he failed

   to discourage constitutional violations perpetrated by its correctional officers.


78.Defendant Inch cooperated in custom or a policy to permit, facilitate, ratify, and

   condone the practice of failing to supervise inmates despite being on or having

   notice of imminent violence ensuing against inmates; therefore, he failed to

   discourage constitutional violations perpetrated by its correctional officers.


79.Defendant FDOC cooperated in custom or a policy to permit, facilitate, ratify,

   and condone the practice of intentionally declining to classify or separate inmates

   who posed a serious threat to the lives of other inmates when on notice of the

   serious threats and the violence which could ensue; therefore, it failed to

   discourage constitutional violations perpetrated by its correctional officers.
                                     Page 16 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 17 of 47




80.Defendant Barfield cooperated in custom or a policy to permit, facilitate, ratify,

   and condone the practice of intentionally declining to classify or separate inmates

   who posed a serious threat to the lives of other inmates when on notice of the

   serious threats and the violence which could ensue; therefore, he failed to

   discourage constitutional violations perpetrated by its correctional officers.


81.Defendant Inch cooperated in custom or a policy to permit, facilitate, ratify, and

   condone the practice of intentionally declining to classify or separate inmates

   who posed a serious threat to the lives of other inmates when on notice of the

   serious threats and the violence which could ensue; therefore, he failed to

   discourage constitutional violations perpetrated by its correctional officers.


82.Defendant FDOC cooperated in custom or a policy to permit, facilitate, ratify,

   and condone the practice of not adequately training correctional officers to

   supervise, care for and control inmates considering the increase in violent attacks

   in the prisons and at Apalachee Correctional Institution; therefore, it failed to

   discourage constitutional violations perpetrated by its correctional officers.


83.Defendant Barfield cooperated in custom or a policy to permit, facilitate, ratify,

   and condone the practice of not adequately training correctional officers to

   supervise, care for and control inmates considering the increase in violent attacks

   in the prisons and at Apalachee Correctional Institution. Defendant Barfield was

                                    Page 17 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 18 of 47




   responsible for ensuring that the correctional officers and other prison staff were

   adequately trained to supervise, care for and control the inmates and he did not;

   therefore, he failed to discourage constitutional violations perpetrated by its

   correctional officers.


84.Defendant Inch cooperated in custom or a policy to permit, facilitate, ratify, and

   condone the practice of not adequately training correctional officers to supervise,

   care for and control inmates considering the increase in violent attacks in the

   prisons and at Apalachee Correctional Institution. Defendant Inch was

   responsible for ensuring that the correctional officers and other prison staff were

   adequately trained to supervise, care for and control the inmates and he did not;

   therefore, he failed to discourage constitutional violations perpetrated by its

   correctional officers.


85.Defendant, FDOC maintained a policy and/or custom of ignoring, disregarding

   or turning a blind eye to the physical threats, hazards, dangers and actual acts of

   violence occurring between inmates when it was well aware; therefore, it failed

   to discourage constitutional violations perpetrated by its correctional officers.


86.Defendant, Inch maintained a policy and/or custom of ignoring, disregarding or

   turning a blind eye to the physical threats, hazards, dangers and actual acts of



                                     Page 18 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 19 of 47




   violence occurring between inmates when it was well aware; therefore, he failed

   to discourage constitutional violations perpetrated by its correctional officers.


87.Defendant, Barfield maintained a policy and/or custom of ignoring, disregarding

   or turning a blind eye to the physical threats, hazards, dangers and actual acts of

   violence occurring between inmates when it was well aware; therefore, he failed

   to discourage constitutional violations perpetrated by its correctional officers.


88.Florida correctional officers are responsible for the supervision, care, custody,

   and control of all inmates in Florida correctional institutions and facilities.


89.Correctional officers’ duties and responsibilities include, but are not limited to,

   supervising inmates in housing units and those segregated for administrative or

   punitive measures, maintaining a periodic patrol either inside or outside the

   institution to ensure the security and integrity of the institution, maintaining

   control and discipline, initiating and participating in search of inmate recreation

   areas, work areas, and housing units to prevent the introduction of contraband

   items, and preventing the introduction of contraband into the institution. They are

   also responsible for carrying out inmate designations to prevent placing inmates

   in obvious dangers.


90.The FDOC correctional officers knew that inmates are classified based upon


                                     Page 19 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 20 of 47




   danger to others, among other things.


91.They further knew that once classified as a “PM” they had to take precautions to

   protect other inmates from dangers presented by the inmate with such a

   designation.


92.Failing to designate the inmates properly, particularly, the inmates who attacked

   Mr. Spencer, was deliberately indifferent to the health and safety of Mr. Spencer

   and resulted in his needless stabbing and death at the hands of Brown.


93.Defendants Barfield and Inch , knew that the correctional officers failed to adopt,

   implement or enforce an inmate classification policy or procedure that identified

   inmates as predator or non-predator or sufficiently identified dangerous inmates

   that were risk to house with or be around other inmates.

94.Captain John Doe was the officer in charge during the shift when Mr. Spencer

   suffered his fatal injury.


95.Lieut. John Doe was a shift Lieutenant who had responsibility for security in the

   dormitory where Mr. Spencer was fatally injured.


96.Sergeant John Doe was the dorm Sergeant John Doe who was careless and

   reckless in performance of his security duties.



                                    Page 20 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 21 of 47




97.Officers John Doe 1 (One) and 2 (Two) were officers responsible for conducting

   security checks and other security measures that were ignored prior to and

   subsequent to Mr. Spencer's fatal injury.


98.Upon information and belief, Centurion was subjected to many malpractice

   claims as a result of the lack of care and failure to adequately treat inmates.


99.The circumstances involving the death of Anthony Spencer, Jr. violated the

   Eighth Amendment.

100. The Defendants each acted to violate Anthony Spencer’s constitutional rights

   or failed to intervene to prevent the violation of his rights, though able.


101. Defendants caused the Decedent to suffer severe physical and mental injuries

   and ultimately, death.


102. Mr. Spencer’s life could have been saved if the correctional officers, medical

   staff and supervisors had acted reasonably in response to the known serious

   medical condition that cost Mr. Spencer his life.


                              CAUSES OF ACTION

                                    Count I
                      42 U.S.C. § 1983: Failure to Protect
                (Defendant Correctional Officers, John Does 1-5)



                                     Page 21 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 22 of 47




103. Plaintiff re-alleges the Common Allegations of Fact as if fully set forth

   herein.

104. Plaintiff is entitled to relief against Defendants, pursuant to 42 U.S.C. §1983

   and the Eighth Amendment.

105. The Eighth Amendment protects inmates against infliction of “cruel and

   unusual punishment.”

106. Defendants, as lieutenants, sergeants, captains and correctional officers at

   Apalachee Correctional Institution, while acting under color of state law and by

   virtue of the authority vested in them by the State of Florida or its subdivisions

   or agencies unlawfully failed to protect Decedent, Anthony Spencer, Jr. from

   harm in violation of the United States Constitution.

107. The Defendants failed to protect the Decedent, Anthony Spencer, Jr. when

   Defendants:

      a) Had actual knowledge there was a substantial risk to Decedent, Anthony

         Spencer, Jr. that he could be harmed by another inmate;

      b) Knew that inmates from other dorms and units were roaming the

         correctional facility without authority;

      c) Knew that inmates from the west unit were routinely entering the east

         unit (and vice versa) when they should have been prohibited from doing

         so;

                                    Page 22 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 23 of 47




      d) Knew that the correctional institution was understaffed and that safety,

         security and protection of inmates was inadequate;

      e) Knew of the risk considering the fact that they knew about the history of

         the inmate who attacked the Decedent. The Defendants also knew about

         the history and reputation of the correctional facility, itself, regarding the

         violent attacks and violence of inmates at Apalachee Correctional

         Institution and they deliberately disregarded this risk and failed to take

         reasonable measures to protect Decedent, Anthony Spencer, Jr. in response

         to that risk;

      f) Knew that there was a lack of security checks and protection of inmates

         from violent assaults and attacks and protection from all forms of violence,

         but blatantly disregarded it;

      g) Subjected Anthony Spencer, Jr. to be brutally beaten and stabbed by

         inmates, ultimately causing his untimely death;

108. Despite the fact that the Defendants knew that inmates, including Mr.

   Spencer, faced a substantial risk of serious harm (even death), the Defendants

   disregarded the risk and failed to take reasonable measures to abate or prevent it.

109. The reckless or intentional subjecting of Mr. Spencer to physical assault, and

   death, is a sufficiently serious deprivation within the zone of Eighth Amendment

   protection.

                                    Page 23 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 24 of 47




110. The Defendants were deliberately indifferent to Mr. Spencer’s health and

   safety.

111. The Defendants had actual knowledge of, appreciated, and ignored, the risks

   and dangers to Mr. Spencer’s health and safety.

112. Despite having an appreciable opportunity to do so, the Defendants took no

   action to abate the risk and danger to Mr. Spencer’s health and safety.

113. The Defendants allowed inmates to roam freely throughout correctional

   facility and enter sections of the facility in which they were prohibited; this

   caused a threat to many of the inmates and increased the chances of violence

   being committed.

114. The Defendants failed to protect inmates from violent attacks, assaults and

   death.

115. As a direct and proximate result of the above-described failure to protect

   Decedent, Anthony Spencer, Jr., the Decedent sustained brutal and severe

   physical injuries, resulting in his untimely death.

116. As a result, Plaintiff has been obliged to retain counsel for redress, pursuant

   to 42 U.S.C. 1988, Plaintiff is entitled to reasonable costs of such representation,

   as well as costs.

   WHEREFORE, Plaintiff seeks damages as noted below.

                                      Count II

                                     Page 24 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 25 of 47




            42 U.S.C. § 1983: Custom or Policy of Failure to Protect
                        (Tony Barfield and Mark Inch)
117. Plaintiff re-alleges the Common Allegations of Fact as if fully set forth herein.


118. Plaintiff is entitled to relief against Defendants Tony Barfield and in his

   individual capacity and Mark Inch in his official capacity, pursuant to 42 U.S.C.

   §1983 and the Eighth Amendment of the United States Constitution.


119. Prior to September 12, 2018 Defendants, developed, enforced, maintained

   ratified and/or condoned policies or customs which resulted in deliberate

   indifference to constitutional rights of Apalachee Correctional Institution

   inmates, which ultimately caused the violation of Decedent, Mr. Spencer’s

   constitutional rights.


120. Defendant maintained a policy and/or custom of ignoring and disregarding the

   physical threats, intimidations and actual acts of violence occurring between

   inmates, inadequately and improperly investigating complaints of correctional

   officer and inmate misconduct were allowed, tolerated, and not reprimanded by

   Defendants. Thus, Defendants failed to discourage constitutional violations

   perpetrated by its correctional officers and ratified improper conduct and failed

   to protect inmates, which facilitated the future acts of unlawful violence

   substantially certain to occur.



                                     Page 25 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 26 of 47




121. Defendants have a history of failing to supervise inmates and/or implement

   policies designed to protect the life and safety of inmates. Defendants also have

   a history of showing a callous disregard for the life and safety of inmates under

   its supervision and ratifying Constitutional rights violations by their officers.

   Defendant also has a history of failing to appropriately discipline inmates, failing

   to correct officer and inmate misconduct, and failing to properly train or

   supervise correctional officers; thus, exhibiting deliberate indifference to the

   constitutional rights of employees and inmates at correctional facilities under the

   control of the Florida Department of Corrections, specifically, Decedent, Mr.

   Spencer, whose constitutional rights were violated pursuant to the Eighth

   Amendment of the United States Constitution, and he was ultimately deprived of

   his bodily integrity.


122. Defendants ratified and/or condoned the violations of the Civil Rights Act, 42

   U.S.C. §1983, Eighth Amendment of the United States Constitution, or in the

   alternative the violations were so common, that it became custom. Furthermore,

   Defendants knew such violations were occurring, but was deliberately indifferent

   to doing anything about it.


123. As a result of the above-mentioned policies and customs, Defendants believed

   that their wrongful actions would not be subject to proper monitoring by


                                     Page 26 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 27 of 47




   supervisors, and that misconduct would not be subject to investigation or sanction

   but would instead be tolerated by Defendants.


124. The above fact denotes a deliberate indifference on the part of Defendants

   Tony Barfield and David Maddox, as policy-makers and custom enforcers, to

   upholding the constitutional rights of inmates at Apalachee Correctional

   Institution including Decedent, Anthony Spencer, Jr., in particular the right to be

   free from violent attacks from other inmates, which actually and proximately

   caused violations of Decedent, Anthony Spencer’s constitutional rights

   guaranteed by the Eighth Amendment to the United States Constitution, in

   particular fatally injuring Decedent and causing his death, depriving him of his

   right to bodily integrity.


125. As a direct, proximate, and foreseeable result of the Constitutional violations

   and misconduct of Defendant, Tony Barfield and Defendant, David Maddox,

   actions and/or omissions, Decedent Mr. Anthony Spencer sustained brutal and

   severe physical injuries resulting in his untimely and death.


126. As Plaintiff has been obliged to retain counsel for redress, pursuant to 42

   U.S.C. 1988, Plaintiff is entitled to reasonable costs of such representation, as

   well as costs.


      WHEREFORE, Plaintiff seeks damages as noted below.
                                    Page 27 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 28 of 47




                                   Count III
     42 U.S.C. § 1983: Deliberate Indifference (Mark Inch, Tony Barfield,
                             Supervisory Officers)

127. Plaintiff re-alleges the Common Allegations of Fact as if fully set forth herein.


128. Plaintiff is entitled to relief against Defendants because while acting under

   color of law, they violated Mr. Spencer’s rights under the Eighth Amendment.

   Defendant by virtue of their responsibilities within the Department of Corrections

   and as a supervisor was responsible for overseeing the actions of the correctional

   officers and inmates at Apalachee Correctional Institution.


129. Defendants had a duty to implement and employ policies and procedures of

   the Florida Department of Corrections that would ensure the health and safety of

   inmates as well as employees. Defendant also had a duty to protect Decedent

   Anthony Spencer, Jr. from injury and death and to protect inmates from avoidable

   and senseless injuries and death, in addition to providing inmates with

   constitutionally safe living conditions and access to medical care, including

   emergency care.




                                    Page 28 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 29 of 47




130. Defendants were charged with the constitutional duty to hire, train, supervise,

   and discipline, employees and other correctional officers in such fashion to

   ensure they kept inmates and employees safe and protected at the subject

   correctional facility. Defendants were also in charge with the duty to train staff

   to comply with standard policies and procedures in areas such as: correctional

   officer compliance and safety, inmate compliance and safety, the harassment and

   assault of inmates, safety and security of inmates, inmate protection including,

   Anthony Spencer, Jr.


131. Defendants were well aware of the danger to inmates, including Mr. Anthony

   Spencer, Jr. when the Defendant Charlotte Correctional Institution Officers

   repeatedly failed to monitor and supervise inmates in the respective units at

   Apalachee Correctional Institution. They knew that since the correctional officers

   repeatedly failed to properly monitor and supervise inmates, it would lead to the

   harassment, violence against and death of inmates, including Decedent Anthony

   Spencer, Jr.


132. Defendants were aware of the facts that gave rise to an inference of a risk of

   serious harm to Mr. Spencer and Defendants reasonably drew the inference, yet

   took no action to abate the harm.




                                    Page 29 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 30 of 47




133. Defendants acted with deliberate indifference to a known risk of harm in

   hiring, training, supervising the correctional officers.


134. As a direct result of Defendant’s deliberate indifference to Mr. Spencer’s

   constitutional rights, he suffered severe physical injuries and death.


135. As Plaintiff has been obliged to retain counsel for redress, pursuant to 42

   U.S.C. 1988, Plaintiff is entitled to reasonable costs of such representation, as

   well as costs.


      WHEREFORE, Plaintiff seeks damages as noted below.



                                  Count IV
42 U.S.C. § 1983: Deliberate Indifference to Serious Medical Needs/Failure to
                                    Treat:
                         Centurion of Florida, LLC


136. Plaintiff re-alleges the Common Allegations of Fact as if fully set forth herein.


137. Defendant Centurion of Florida, LLC., had a duty under the Constitution of

   the United States of America to medically treat inmates and provide adequate

   medical care to those inmates, including Decedent Mr. Spencer, in the custody of

   Apalachee Correctional Institution.




                                     Page 30 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 31 of 47




138. Defendant had a duty under the Eighth Amendment to treat inmates and

   provide medical treatment and not to be deliberately indifferent to the known

   serious medical needs of inmates in the custody of Apalachee Correctional

   Institution.


139. While incarcerated at Apalachee Correctional Institution, Decedent Anthony

   Spencer, Jr. suffered from serious medical need to wit, the need for urgent care

   for the wounds he sustained as a result of the stabbing, the need to urgently be

   treated by a doctor, and/or the need to be timely transferred to the hospital, in

   part, more fully above, which, if not properly and timely attended to, would and

   did leave Decedent with serious injuries and ultimately led to Decedent’s tragic

   and untimely death.


140. Defendant failed to adequately treat Mr. Spencer. The Defendant was aware

   of Decedent’s medical needs and the need to urgently treat the severe injuries,

   which would have been obvious to a lay person and which, if not properly and

   timely attended to, would leave Mr. Spencer with serious injuries or death.

   Defendant was aware of the need for medical treatment and emergency treatment

   of inmates, including Decedent Mr. Spencer pursuant to testimony from

   Apalachee Correctional Institution employees and inmates stating that timely

   medical care has been an issue at Apalachee Correctional Institution as well as a


                                   Page 31 of 47
    Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 32 of 47




   lack of readily available medical kits and devices in each dorm in the event of

   medical emergencies such as the medical emergency in this instance.


141. Decedent’s obvious and severe injuries were known or knowable to

   Defendant at all times material to this action. Despite their knowledge of the

   serious risk to Decedent’s health, Defendants, intentionally or through deliberate

   indifference, failed or refused to medically treat or provide Decedent with

   adequate and timely medical care. Had Defendants ensured that Decedent was

   properly treated in a timely manner, Mr. Spencer’s injuries and death could have

   been avoided.


142. As stated more specifically, in part, above, Defendant acted with deliberate

   indifference as to Decedent’s serious medical condition when they failed to treat

   Decedent and/or provide medical treatment to Mr. Spencer, despite having actual

   knowledge that Decedent needed medical treatment and attention and/or despite

   the fact that they should have been aware of this, and Decedent died as a result,

   as described in part more fully above.


143. Defendant misused its power, possessed by virtue of state law and made

   possible only because they were clothed with the authority of state law. The

   violation of Decedent’s rights, as described above, occurred under color of state

   law and is actionable under 42 U.S.C. § 1983.

                                    Page 32 of 47
    Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 33 of 47




144. The foregoing actions of Defendant as set forth in part above constituted a

   deliberate indifference to severe risks to Decedent’s life, health and safety.


145. Defendants acted with deliberate indifference in the failure to implement a

   policy and/or implementing an inadequate policy for incidents like that described

   herein when it was obvious that the consequences of not implementing a policy

   would result in the deprivation of civil rights. Defendants also failed to treat

   Decedent and/or provide Decedent with adequate medical care for his serious

   medical needs. These policies or lack thereof were the moving force behind the

   constitutional deprivations to Decedent.


146. Defendants acted with deliberate indifference in the failure to implement a

   policy and/or implementing an inadequate policy regarding the response time for

   inmate medical treatment for incidents like that described herein when it was

   obvious that the consequences of not implementing a policy would result in the

   deprivation of civil rights. Defendants also failed to treat Decedent and/or provide

   Decedent with adequate medical care for his serious medical needs. These

   policies or lack thereof were the moving force behind the constitutional

   deprivations to Decedent.


147. Defendants acted with deliberate indifference in the failure to implement a

   policy and/or implementing an inadequate policy regarding the availability of

                                     Page 33 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 34 of 47




   medical kits and/or devices in dorms in the event of medical emergencies.

   Defendants also failed to treat Decedent and/or provide Decedent with adequate

   medical care for his serious medical needs. These policies or lack thereof were

   the moving force behind the constitutional deprivations to Decedent.


148. As a direct result of Defendant’s deliberate indifference to Decedent Mr.

   Spencer’s right to receive medical treatment, he suffered brutal and severe

   physical injuries and death.


149. As Plaintiff has been obliged to retain counsel for redress, pursuant to 42

   U.S.C. 1988, Plaintiff is entitled to reasonable costs of such representation, as

   well as costs.


      WHEREFORE, Plaintiff seeks damages as noted below.

                                Count V
    Wrongful Death under State Law (Florida Department of Corrections)

150. Plaintiff re-alleges the Common Allegations of Fact as if fully set forth herein.


151. In the alternative, Plaintiff is entitled to relief against Defendant Department

   of Corrections under the Florida Wrongful Death Act.


152. At all times material hereto, Florida Department of Corrections owed a legal

   duty to provide non-negligent care and custody to inmates, including Decedent

   Anthony Spencer, Jr. Additionally, FDOC owed a duty to inmates as well as

                                    Page 34 of 47
    Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 35 of 47




  correctional officers and other staff and to Decedent Anthony Spencer, Jr., to

  ensure that FDOC, Apalachee Correctional Institution, Mark Inch, Tony Barfield,

  and David Maddox its officers, agents and employees would perform their duties

  in such a way as to avoid placing Decedent Anthony Spencer, Jr. in unreasonable

  danger of serious injury or death. Furthermore, Defendant FDOC owed a duty to

  ensure that its agencies would act in a prudent and reasonable manner with regard

  to the care, health and safety of inmates, including Decedent Anthony Spencer,

  Jr.


153. Florida Department of Corrections breached that duty owed to Decedent

  Anthony Spencer, Jr. in various ways including but not limited to, the following:


        a) It failed to ensure that FDOC, Mark Inch, the Secretary of FDOC,

          Apalachee Correctional Institution, Tony Barfield and David Maddox had

          established reasonable and appropriate policies to accomplish the mission

          of FDOC of providing a continuum of services to meet the needs of those

          entrusted in their care, creating a safe and professional environment with

          the outcome of reduced violence and victimization, safer communities and

          an emphasis on the premium of life;




                                    Page 35 of 47
Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 36 of 47




 b) It failed to ensure that FDOC, the Secretary of FDOC, Apalachee

    Correctional Institution, Tony Barfield and David Maddox had established

    reasonable and appropriate policies regarding the hiring, retention,

    discipline and promotion of corrections personnel;


 c) It failed to ensure that FDOC, the Secretary of FDOC, Apalachee

    Correctional Institution, Tony Barfield and David Maddox had established

    reasonable and appropriate policies regarding the discipline of inmates;

 d) It failed to ensure that FDOC, Mark Inch, the Secretary of FDOC,

    Apalachee Correctional Institution and the Wardens, Tony Barfield and

    David Maddox, adequately trained, supervised, instructed and/or

    monitored Apalachee Correctional Institution employees regarding inmate

    interaction, inmate and corrections officer safety;

 e) It failed to implement adequate training, policies and procedures related to

    supervision, discipline, hiring, screening, of its employees;

 f) It failed to ensure that its employees and agents in supervisory roles

    established reasonable and appropriate policies and procedures governing

    the manner in which Apalachee Correctional Institution personnel

    responded to inmates who needed medical treatment, including emergency

    medical treatment;



                               Page 36 of 47
    Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 37 of 47




      g) As a matter of facility design, it failed to ensure that the medical

         department or infirmary was placed in a reasonable location in an effort to

         facilitate timely responses to medical care and treatment, including

         emergencies;

      h) It failed to ensure that medical kits and functional medical equipment was

         available in each of the prison dorms when it knew or should have known

         that inmates and correctional officers would need medical treatment;

      i) It failed to ensure that all FDOC personnel complied with existing policies

         and procedures, if any, with regard to the use of excessive force against

         inmates;

      j) It failed to take corrective action to prevent FDOC personnel and inmates

         under its control from exercising poor judgment and from implementing

         policies and procedure and staffing requirements in response to prior

         incidents involving inmate on inmate attacks and murders under FDOC’s

         control and supervision.

      k) It was careless and negligent in such other ways as may be identified

         during the course of discovery and/or trial.



154. Defendant FDOC is legally responsible for the violations of the legal duties

   of care by its agents and employees, under the doctrine of Respondeat Superior.

                                    Page 37 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 38 of 47




155. Defendant FDOC’s negligent acts and omissions constitute proximate causes

   of the incident which resulted in serious injuries to and the death of Anthony

   Spencer, Jr..


156. As a direct and foreseeable result of the negligent, careless and wrongful

   conduct of Defendant Florida Department of Corrections, Mr. Spencer suffered

   serious injuries and     death.


157. Mr. Spencer’s survivors are entitled to receive the damages pursuant to the

   Wrongful Death Act under Florida law.


158. The Estate of Anthony Spencer, Jr.. has suffered and will continue to suffer

   damages into the future. As a result, Plaintiff, Kenna Myles, as the Personal

   Representative of the Estate of Anthony Spencer, Jr. seeks to recover damages,

   which are allowed under the Wrongful Death Act, Fla. Stat. § 768.16 et seq., and

   include the following:


      (a) The past and future loss of Decedent’s support and services to Kenna

         Myles, his natural mother, and Anthony Spencer, Sr. his natural father;

      (b) Loss of the care, maintenance, support, services, companionship, advice,

         counsel, inheritance and other reasonable contributions of pecuniary and

         non-pecuniary value that the parents would have otherwise received during



                                     Page 38 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 39 of 47




          the Decedent’s life had it not been for his untimely, tragic, and wrongful

          death;

      (c) The expense of medical care and funeral arrangements arising from the

          injury and death of the Decedent, Anthony Spencer, Jr.;

      (d) Loss of the Decedent’s prospective net accumulations;

      (e) Loss of inheritable estate; and

      (f) Any and all other damages as specified in F.S. 768.21.


WHEREFORE the Plaintiff hereby sues the Defendant, and demands judgment

against the Defendant for all damages recoverable under the laws of Florida and

further demands a trial by jury on all issues so triable as of right.


                                Count VI
 Alternative: Wrongful Death under State Law (Centurion of Florida, LLC)

159. Plaintiff re-alleges the Common Allegations of Fact as if fully set forth herein.


160. In the alternative, Plaintiff is entitled to relief against Defendant Centurion of

   Florida, LLC under the Florida Wrongful Death Act.


161. Defendant Centurion of Florida, Inc., owed a legal duty to provide non-

   negligent medical care and treatment to inmates including Decedent Mr. Spencer.

   Additionally, Defendant had a duty to ensure that its employees would perform




                                      Page 39 of 47
    Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 40 of 47




  their duties in such a way as to make sure patients received adequate medical

  treatment,      as well as emergency medical attention.


162. Defendant Centurion breached these duties with regard to Mr. Spencer in

  various ways, including but not limited to the following when:


     a. It failed to hire and retain only competent and knowledgeable medical staff

        and ensure that only competent and knowledgeable medical employees and

        staff were assigned to accepted positions providing medical care to inmates

        at the state correctional institutions throughout the state of Florida,

        including Apalachee Correctional Institution;

     b. It failed to ensure that only qualified and sufficiently experienced medical

        staff personnel were assigned to treat and care for Decedent Anthony

        Spencer, Jr.;


     c. It failed to provide adequate training for its medical employees or agents;


     d. It failed to appropriately supervise its medical employees or agents as to

        inmate care;


     e. It failed to ensure that its medical employees or agents possessed

        reasonable knowledge and skill in the treatment and care of head injuries,

        such as Mr. Spencer’s injuries;


                                   Page 40 of 47
Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 41 of 47




 f. It failed to ensure that its employees and agents were familiar with and

    abided by the State of Florida Department of Corrections’ written and

    unwritten policies, procedures and protocols regarding emergency care and

    treatment;


 g. It failed to implement and/or enforce appropriate policies and procedures

    regarding provisions of emergency medical care for inmates;


 h. It failed to implement and/or enforce appropriate policies and procedures

    regarding when a medical doctor is in the infirmary, and/or when a doctor

    or medical staff must be called in an emergency situation;


 i. It discouraged the utilization of necessary and appropriate medical care,

    tests, services;


 j. Its employees failed to be located at a reasonable distance from the dorms

    where inmates were in need of medical treatment, including emergency

    medical treatment;


 k. It failed to ensure that medical kits and functional medical equipment was

    available in each of the prison dorms when it knew or should have known

    that inmates and correctional officers would need medical treatment;




                              Page 41 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 42 of 47




      l. It failed to ensure that prison dorms were equipped with cardiopulmonary

         resuscitation (CPR) and automated external defibrillator (AED) device in

         the event of a medical emergency such the emergency in the instant case;


      m. Its employees failed to respond in a timely manner to provide inmates,

         including Mr. Spencer with medical care, treatment and assistance,

         including emergency medical care;


      n. Its employees failed to properly treat and provide adequate medical care to

         Mr. Spencer; and


      o. It was careless and negligent in such other ways as may be identified

         during the course of discovery and/or trial.


163. Defendant Centurion of Florida, LLC is legally responsible for the violations

   of the legal duties of care by its agents and employees under the doctrine of

   Respondeat Superior.


164. Defendant Centurion of Florida, LLC’s negligent acts and omissions

   constitute the proximate causes of the incident, which resulted in the death of

   Anthony Spencer, Jr., which Plaintiff on behalf of the Estate of Anthony Spencer,

   Jr. are entitled to recover damages under the Florida Wrongful Death Statute.




                                    Page 42 of 47
    Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 43 of 47




165. As a direct and foreseeable result of the negligent, careless and wrongful

   conduct of Defendant Centurion of Florida, LLC, Mr. Spencer suffered serious

   injuries and death.


166. Mr. Spencer’s survivors are entitled to receive the damages pursuant to the

   Wrongful Death Act under Florida law.


167. The Estate of Anthony Spencer, Jr.. has suffered and will continue to suffer

   damages into the future. As a result, Plaintiff, Kenna Myles, as the Personal

   Representative of the Estate of Anthony Spencer, Jr.. seeks to recover damages,

   which are allowed under the Wrongful Death Act, Fla. Stat. § 768.16 et seq., and

   include the following:


      (g) The past and future loss of Decedent’s support and services to Kenna

         Myles, his natural mother, and Anthony Spencer, Sr. his natural father;

      (h) Loss of the care, maintenance, support, services, companionship, advice,

         counsel, inheritance and other reasonable contributions of pecuniary and

         non-pecuniary value that the parents would have otherwise received during

         the Decedent’s life had it not been for his untimely, tragic, and wrongful

         death;

      (i) The expense of medical care and funeral arrangements arising from the

         injury and death of the Decedent, Anthony Spencer, Jr.;

                                   Page 43 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 44 of 47




      (j) Loss of the Decedent’s prospective net accumulations;

      (k) Loss of inheritable estate; and

      (l) Any and all other damages as specified in F.S. 768.21.


WHEREFORE the Plaintiff hereby sues the Defendant and demands judgment

against the Defendant for all damages recoverable under the laws of Florida and

further demands a trial by jury on all issues so triable as of right.


                                  Count VII
      Alternative: Direct Negligence under State Law (Survival) (FDOC)

168. Plaintiff re-alleges the Common Allegations of Fact as if fully set forth herein.


169. In the alternative, Plaintiff is entitled to relief against FDOC for negligence

   resulting in physical injury and emotional distress, but not death, of Plaintiff’s

   decedent pursuant to § 46.021, Florida Statutes.


170. Defendant Florida Department of Corrections (FDOC) had a duty to provide

   Decedent with protection, security checks, safe custody and appropriate and

   timely medical care and assistance.


171. FDOC knew or should have known Decedent’s needs were not being met.


172. FDOC’s refusal to provide care to Decedent was a breach of its duty to provide

   for Decedent’s safety, and directly caused Decedent to suffer unreasonable pain,

   discomfort,      mental anguish, and suffering.
                                      Page 44 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 45 of 47




      WHEREFORE, Decedent’s Estate is entitled to damages for pre-death

      suffering.


                               Damages (Generally)

173. At the time of his death, Anthony Spencer, Jr. was 27 years of age. His mother

   and father with whom he shared bonds of genuine love and affection survive him.

   By reason of the wrongful acts and omissions of all Defendants, as heretofore

   alleged, Anthony Spencer, Jr.’s family has been forever deprived of his affection

   and their familial relationship with Mr. Spencer.


174. Mr. Spencer experienced excruciating physical pain and mental anguish as the

   inmate brutally attacked, struck and stabbed Decedent.


175. Plaintiff is entitled to recover from all Defendants, jointly and severally, all

   damages pursuant to laws of Florida and the United States Constitution in special

   recognition of the remedial purposes of 42 U.S.C. § 1983, the Civil Rights Act

   of 1871.


                                 Prayer for Relief

WHEREFORE, Plaintiff respectfully requests of the Court:




                                    Page 45 of 47
     Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 46 of 47




      A. To find that Defendants’ actions described herein are unlawful and

          violated rights of Plaintiff’s Decedent under Constitutional and Statutory

          Law;

      B. Compensatory damages for Plaintiff’s physical injury, pain and suffering

          and emotional and psychological damages in an amount to be determined;

      C. Punitive damages against the individual defendants;

      D. Reasonable attorney’s fees and costs under 42 U.S.C. § 1988 and other

          law;

      E. Trial by jury on all counts so triable; and

      F. That Plaintiff be granted any and all other damages and further relief, as

          this Court deems just and appropriate.




                          CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on June 3, 2021, a true and correct copy of the

foregoing was filed with the Clerk of Court via the CM/ECF system, which will send

a Notice of Electronic Filing to all counsel of record.


      Respectfully submitted,
                                                 /s/Amber N. Hall
                                               Amber N. Hall, Esquire
                                               (FBN:0103042)
                                               820 East Park Ave. Building B
                                               Tallahassee, Florida 32301

                                     Page 46 of 47
Case 4:21-cv-00087-AW-MJF Document 26 Filed 06/03/21 Page 47 of 47




                                     P: (850) 701-8850
                                     F: (850) 701-8856
                                     E: amber@amberhalllaw.com
                                     E: legal@amberhalllaw.com
                                     E: support@amberhalllaw.com
                                     E: assist@amberhalllaw.com
                                      Attorney for Plaintiff




                           Page 47 of 47
